United States Court of Appeals
                     For the First Circuit


No. 14-2242

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          DAVID P. GAW,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                             Before

                    Lynch, Stahl, and Barron,
                         Circuit Judges.


     William J. Cintolo, with whom Cosgrove Eisenberg & Kiley was
on brief, for appellant.
     Evan Rose, Attorney, United States Department of Justice,
with whom Carmen M. Ortiz, United States Attorney, was on brief,
for appellee.


                          March 9, 2016




                                    1
          BARRON, Circuit Judge.       David Gaw, an employee with the

Massachusetts Registry of Motor Vehicles ("RMV"), appeals from his

conviction on two counts of mail fraud, 18 U.S.C. §§ 2, 1341, 1346,

and one count of conspiracy to interfere with interstate commerce

by threats or violence, id. § 1951 ("Hobbs Act").       The convictions

relate to an alleged scheme to sell automotive service station

owners RMV licenses to perform state-mandated vehicle inspections.

Gaw contends that the evidence was insufficient to support the

convictions, but we reject this challenge.        And because we also

reject Gaw's other arguments for overturning the convictions, we

affirm them.

                                  I.

          Gaw's convictions arise from allegations concerning his

work as a field investigator with the RMV.            In Massachusetts,

automotive service station owners must obtain a license from the

RMV in order to perform state-mandated vehicle inspections.         See

540 C.M.R. § 4.08.   In 2008, the RMV placed a cap on the number of

licenses that the RMV would issue to service stations to perform

inspections of regular passenger vehicles.

          Because    inspection    licenses     are     generally   not

transferable, the cap matters a lot.       Once the RMV hits the cap,

a service station owner who seeks a license is seemingly out of

luck. See id. § 4.08(1)(a)(2). The RMV, however, had an unwritten

policy that allowed licenses to follow a station owner if the owner


                                   - 1 -
merged the station into another that did not have a license.    And

this unwritten policy -- and the ambiguity about the rules, if

any, that govern merger approvals -- figures prominently here for

the following reason.

            In 2009, the RMV had hit the cap. The government alleges

that Gaw and two others -- Simon Abou Raad, a service station

owner, and Mark LaFrance, an RMV employee in charge of the vehicle

inspection program -- developed a scheme to enrich themselves by

taking advantage of the interaction between the cap and the

unwritten merger policy.

            According to the government, the conspirators would

identify service station owners who held licenses but were not

doing a large inspection business.     The conspirators would then

either attempt to shut down those owners' service stations on

technicalities or offer to buy their inspection equipment in the

hope that the service station owners would agree to give up their

licenses.

            If station owners who were approached in connection with

this scheme agreed to give up their licenses, the government

contended, the conspirators would then find a "buyer" for the

license and draw up sham paperwork to make it appear that the

station owner giving up its license was merging into the "buyer."

In this way, the participants in the scheme were able to profit




                                  - 2 -
from the unlawful transfer of licenses by selling them while

disguising them as transfers effected pursuant to mergers.

             Due to his alleged involvement in the scheme, Gaw was

indicted in the United States District Court for the District of

Massachusetts on 16 counts of mail fraud and one count of violating

the Hobbs Act.     In addition to the Hobbs Act count, the government

pursued three of the 16 mail fraud counts at trial: two relating

to the sale of one license and one relating to the sale of another.

             At   the   conclusion    of   the   evidence,   Gaw   moved   for

acquittal on all counts.      The District Court denied the motion and

the case then went to the jury.         The jury returned guilty verdicts

on two of the mail fraud counts, a not guilty verdict on the third

mail fraud count, and a guilty verdict on the Hobbs Act count.

             Gaw then moved for acquittal pursuant to Federal Rule of

Criminal Procedure 29.      Gaw also moved for a new trial pursuant to

Federal Rule of Criminal Procedure 33.           Both motions were denied.

The District Court sentenced Gaw on each charge to one year and

one day in prison, followed by a year of supervised release.               The

sentences were to run concurrently.

             On   appeal,   Gaw     challenges   the    sufficiency   of   the

government's evidence as to each of his convictions, argues that

the District Court should have ordered a new trial, and contends

that   the    cumulative    error    doctrine    also   requires   that    his




                                        - 3 -
convictions be vacated.       We address these arguments in turn, and

we reject each one.

                                   II.

             We start with Gaw's challenge to the District Court's

denial of his Rule 29 motion.          Our review is de novo.      United

States v. Hatch, 434 F.3d 1, 4 (1st Cir. 2006).

             The question that we must resolve is whether "a rational

factfinder    could   find,   beyond   a   reasonable   doubt,   that   the

prosecution successfully proved the essential elements of the

crime."      Id. (internal quotation mark and citation omitted).

"[T]his court need not believe that no verdict other than a guilty

verdict could sensibly be reached, but must only satisfy itself

that the guilty verdict finds support in a plausible rendition of

the record."    Id. (internal quotation marks and citation omitted).

In undertaking that review, we consider "the evidence in the light

most amiable to the government," make "all reasonable inferences

in its favor," and resolve all credibility disputes in favor of

the verdict.     Id. (internal quotation mark and citation omitted).

             Our sufficiency review is made more complicated here by

virtue of the number of distinct theories of criminal liability

the government pursued at trial.       Thus, before we turn to what the

record shows about the evidence, we briefly discuss the theories

the government put into play.




                                       - 4 -
           As   we   have    said,   the   government    charged     Gaw   with

violating the mail fraud statute and the Hobbs Act.                  And with

regard to the mail fraud counts, the parties agree, the government

charged Gaw both as a principal and as an aider and abettor.

           At   trial,   the    government     argued   that   Gaw   could    be

convicted of each count of mail fraud under one theory -- known as

the "money or property" theory -- either as a principal, or as an

aider and abettor of either Mark LaFrance or Simon Abou Raad.                The

government also argued that Gaw could be convicted of each count

of mail fraud under a second theory -- known as the "honest

services" theory -- as either a principal or as an aider and

abettor of LaFrance.        There were thus, effectively, five theories

of liability in play for each count of mail fraud.

           The government also argued that Gaw could have been

convicted under either of two separate theories of Hobbs Act

liability, known respectively as the "fear of economic loss" and

"color of official right" theories.            And, the government argued,

Gaw could be convicted under either theory for conspiring with

either Abou Raad or LaFrance.         There were thus effectively four

theories of liability in play as to that charge.

           The District Court, understandably, raised some concern

that the broad array of theories would be too confusing to the

jury.   But, ultimately, the District Court allowed the government

to proceed with all of these theories in presenting its case.


                                       - 5 -
          Gaw does not challenge that decision on appeal.          Nor

does he argue that the case was not in fact so presented.         As a

result, we must affirm each count if the evidence is sufficient

for the jury to have convicted Gaw under any one of the relevant

theories of liability presented to the jury as to that count.      See

United States v. Gobbi, 471 F.3d 302, 309 (1st Cir. 2006) ("The

law is crystalline that, when the government has advanced several

alternate theories of guilt and the trial court has submitted the

case to the jury on that basis, an ensuing conviction may stand as

long as the evidence suffices to support any one of the submitted

theories.").

          As we shall explain, Gaw has failed to show that any of

the counts must be reversed as to all of the theories that were

presented to the jury for that count.     In particular, he has not

shown that his Hobbs Act conviction must be overturned for lack of

sufficient evidence on the fear of economic loss theory.     Nor has

he shown that his mail fraud convictions must be overturned for

lack of sufficient evidence on the theory that he aided and abetted

LaFrance's honest services fraud.     We thus affirm each of these

convictions.



                                 A.

          We   begin   with   Gaw's   contention   that   there    was

insufficient evidence to convict him of conspiracy to commit


                                  - 6 -
extortion in violation of the Hobbs Act.   We conclude that Gaw has

failed to show on appeal that the evidence was insufficient to

support this conviction.

          The Hobbs Act makes it a crime to "in any way or degree

obstruct[], delay[], or affect[] commerce or the movement of any

article or commodity in commerce, by robbery or extortion or

attempt[] or conspire[] so to do."   18 U.S.C. § 1951(a).   The Act

further defines extortion as "the obtaining of property from

another, with his consent, induced by wrongful use of actual or

threatened force, violence, or fear, or under color of official

right."   Id. § 1951(b)(2).   And with respect to the wrongful use

of fear, "we have clarified that 'fear' can mean the 'fear of

economic loss.'"    United States v. Bucci, 839 F.2d 825, 827 (1st

Cir. 1988) (quoting United States v. Hathaway, 534 F.2d 386, 394

(1st Cir. 1976)).

          In this case, the special verdict form shows that the

jury found Gaw guilty of the Hobbs Act violation under both the

color of official right and fear of economic loss theories.     Gaw

argues only that there was insufficient evidence to convict him of

conspiracy to violate the Hobbs Act under a color of official right

theory.   Therefore, we agree with the government that waiver

provides a sufficient ground on which to uphold Gaw's Hobbs Act

conviction.




                                  - 7 -
          "The 'color of official right' and 'fear' prongs provide

alternative,     independently   sufficient   grounds    for   finding

extortion; thus, adequate proof of one obviates any need for proof

of the other."    United States v. Cruz-Arroyo, 461 F.3d 69, 73 (1st

Cir. 2006).    Because Gaw makes no argument that the evidence was

insufficient to support his conviction of conspiracy to violate

the Hobbs Act under a fear of economic loss theory, see United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990), that conviction

must be affirmed.    See Cruz-Arroyo, 461 F.3d at 73.1


     1 We note that, setting waiver aside, there was sufficient
evidence for the jury to find Gaw guilty of conspiracy to commit
Hobbs Act extortion under a color of official right theory. That
is because the same evidence that supports Gaw's conviction for
aiding and abetting LaFrance's honest services fraud -- which we
discuss at length below -- would support his conviction for
conspiracy to commit Hobbs Act extortion under color of official
right. See United States v. McDonough, 727 F.3d 143, 155-56 (1st
Cir. 2013) ("Here, for the same reasons that we found the evidence
sufficient to support the honest-services fraud convictions, we
hold that the jury was presented with enough evidence to support
[defendant]'s   extortion   [under   color  of   official   right]
conviction."). From this record, the jury could rationally infer
that Gaw "actively participate[d] in" LaFrance's commission of
honest services mail fraud with "advance knowledge" of all of "the
circumstances constituting the charged offense."      Rosemond v.
United States, 134 S. Ct. 1240, 1248-49 (2014). The jury could
also rationally infer that there was a tacit agreement between Gaw
and LaFrance to commit Hobbs Act extortion under color of official
right. See United States v. Muñoz-Franco, 487 F.3d 25, 45-46 (1st
Cir. 2007) ("A formal agreement is not required; rather, the
agreement may be shown by a concert of action, all the parties
working together understandingly, with a single design for the
accomplishment of a common purpose." (internal quotation marks,
brackets, and citations omitted)); United States v. Martinez-
Medina, 279 F.3d 105, 113-14 (1st Cir. 2002) ("The jury may infer
an agreement circumstantially by evidence of, inter alia, a common
purpose . . . overlap of participants, and interdependence of


                                   - 8 -
                                B.

          We next turn to Gaw's sufficiency challenge to his two

convictions for mail fraud.     These convictions -- and thus the

evidence that the government contends supports them -- relate to

a single transaction: the transfer of an inspection license from

one station owner, Frank Pignatare, to another, Michael Youssef,

for $75,000.

          The government alleges that this transaction -- which we

will refer to as the "Youssef transaction" -- was engineered by

Gaw, Abou Raad, and LaFrance.    The two mail fraud counts against

Gaw stem from the fact that there were two separate mailings made

with respect to that transaction.    The indictment identifies those

mailings as a "Forged Letter purportedly from 'F.P.'" mailed by

Abou Raad to the RMV on December 24, 2012, and an "Application for

Inspection Station Approval," which was mailed by the RMV to

"'S.A.W.' Stoneham, MA" on January 7, 2013.      The parties do not

differentiate between the two counts of mail fraud on appeal.

          The indictment alleges that Gaw, Abou Raad, and LaFrance

committed mail fraud "aided and abetted by each other."       Thus,

Gaw's mail fraud convictions may be upheld if the evidence suffices




various elements in the overall plan."); United States v. Palmer,
203 F.3d 55, 64 (1st Cir. 2000) ("A conspiracy may be established
through circumstantial evidence, and the government need only
demonstrate a tacit understanding between the conspirators to
prove its case.").


                                 - 9 -
to show that he aided and abetted either Abou Raad's or LaFrance's

mail fraud, even if the evidence is not sufficient to support a

finding that Gaw was guilty of mail fraud as a principal.          United

States v. García-Carrasquillo, 483 F.3d 124, 131 (1st Cir. 2007).

           Finally, there are two types of mail fraud.          Mail fraud

may deprive the victim of money or property, as is usually the

case, United States v. Sawyer, 85 F.3d 713, 723 (1st Cir. 1996),

or mail fraud may deprive the victim of "honest services," as may

occur in some special cases, 18 U.S.C. § 1346; see also United

States v. Urciuoli, 613 F.3d 11, 12 n.1 (1st Cir. 2010).          And the

government presented each theory of mail fraud to the jury in

pursuing its case against Gaw.

           Gaw contends that the evidence cannot support his mail

fraud convictions under either of these theories, as either a

principal or as an aider and abettor.        We disagree.

           In reaching this conclusion, we are aware that Gaw argues

that he could not have committed money or property mail fraud as

either a principal or as an aider and abettor.           He grounds this

argument   on   his   contentions   that   an   RMV   license   cannot   be

considered "money or property" for the purposes of the statute,

see Cleveland v. United States, 531 U.S. 12, 26 (2000), and that

Youssef cannot be said to have been deprived of the money he paid

to buy the license given that he was in on the scheme and thus got




                                    - 10 -
exactly what he knew he was buying.2                   But even if we were to

conclude for those reasons that the evidence was insufficient to

find Gaw guilty -- as either a principal or as an aider and

abettor     --    of    money   or   property   mail   fraud,    that    would   not

necessitate overturning his mail fraud convictions.                     We would be

required to overturn them only if there were also insufficient

evidence to support finding Gaw guilty, on these two counts, of

honest services mail fraud.            Gaw, however, has failed to show that

that is the case, as we will now explain.

                                          C.

             In    an    honest      services   mail   fraud    prosecution,     the

government must prove that an official received something of value

in exchange for being influenced in the performance of an "official

act."       United States v. McDonough, 727 F.3d 143, 152 (1st Cir.

2013).      Gaw argues that he cannot be found guilty as a principal

because he did not enter into an agreement to be influenced in the

performance of official acts in exchange for receiving something

of value and because the acts that he did perform fall outside the




        2
        The National Association of Criminal Defense Lawyers
submitted an amicus brief that contends that the jury instructions
on money or property fraud were erroneous because they would have
allowed the jury to find Gaw guilty even without finding that he
intended to deprive the victim of property. See United States v.
Sandler, 750 F.3d 585 (6th Cir. 2014). Gaw does not adopt this
argument regarding the jury instructions, and, in any event,
because we decide the case on alternative grounds, we need not
address it.


                                           - 11 -
scope of honest services mail fraud, as those acts were "relatively

straightforward task[s] that simply do[] not raise the specter of

secretive,    self-interested     action,    as    does     a   discretionary,

decision-making role."       United States v. Czubinski, 106 F.3d 1069,

1076-77 (1st Cir. 1997).

             As the government points out, however, the evidence was

sufficient to convict Gaw as an aider and abettor of LaFrance's

honest services mail fraud.        And we thus affirm the convictions

for mail fraud on that separate basis.            To see why we reach this

conclusion, it helps to start with a brief recap of the elements

of the crime.

             As we have explained before, "[t]he crime of mail fraud

includes three elements: '(1) a scheme to defraud based on false

pretenses; (2) the defendant's knowing and willing participation

in the scheme with the intent to defraud; and (3) the use of

interstate mail communications in furtherance of that scheme.'"

United States v Soto, 799 F.3d 68, 92 (1st Cir. 2015) (quoting

United   States   v.   Hebshie,   549 F.3d 30,   35   (1st   Cir.   2008)

(alteration omitted)). Moreover, as we have also explained before,

to prove that a defendant is liable as an aider and abettor, the

government    must   prove   "that:   1)   the    substantive      offense   was

actually committed [by someone]; 2) the defendant assisted in the

commission of that crime or caused it to be committed; and 3) the

defendant intended to assist in the commission of that crime or to


                                      - 12 -
cause it to be committed."          United States v. Davis, 717 F.3d 28,

33 (1st Cir. 2013) (citing United States v. Rodríguez–Adorno, 695
F.3d 32, 42 (1st Cir. 2012)); see also Rosemond v. United States,

134 S. Ct. 1240, 1248-49 (2014) (the intent prong is satisfied

when a defendant "actively participates in a criminal venture" and

has "advance knowledge" of all of "the circumstances constituting

the charged offense").

             Gaw does not dispute a number of these elements with

regard to aiding and abetting LaFrance's honest services mail

fraud.      He does not dispute that LaFrance helped engineer the

Youssef transaction.       Nor does Gaw dispute that LaFrance committed

honest services mail fraud in doing so -- which is to say, Gaw

does not dispute that LaFrance was paid in exchange for his role

in undertaking official acts to effect a sham merger to facilitate

the Youssef transaction.          Nor, finally, does Gaw contend that he

did   not   assist   in,   with    the   intent   to   further,   the   Youssef

transaction that he concedes LaFrance committed honest services

mail fraud in facilitating.         In light of those concessions, Gaw's

only contention that is potentially relevant to whether he aided

and abetted LaFrance's honest services mail fraud is his general

assertion that he lacked the requisite knowledge for him to be

convicted.     But that assertion does not help him here.

             The evidence is sufficient for a rational jury to find

"that    [Gaw]   consciously       shared    [LaFrance]'s     knowledge     of"


                                         - 13 -
Lafrance's honest services fraud, "the underlying criminal act."

United States v. Negrón-Sostre, 790 F.3d 295, 311 (1st Cir. 2015)

(quoting United States v. Bristol–Mártir, 570 F.3d 29, 39 (1st

Cir. 2009)); see also Rosemond, 134 S. Ct. at 1248-49 (to be

convicted of aiding and abetting, a defendant must have "advance

knowledge" of all of "the circumstances constituting the charged

offense").        And that is because the record provides sufficient

support for a rational jury to find that Gaw understood both that

LaFrance was using his position in the RMV to further the Youssef

transaction and that LaFrance was being paid to do so from the

proceeds of the transaction.         See McDonough, 727 F.3d at 152.

                                         D.

             As    an   initial   matter,       the   record   provides    ample

support -- in the form of testimony from others and recorded

wiretaps   --     for   finding   that    Gaw   participated    intimately    in

furthering the entire Youssef transaction.                Indeed, the record

provides sufficient evidence for the jury to have found that it

was Gaw who both identified Youssef as a potential buyer for the

license and put Youssef in touch with Abou Raad.                And, in fact,

Gaw admits that he was paid $2,000 for his role.

             Moreover, the evidence directly supports finding that

Gaw was in fact aware that LaFrance was involved in approving the

Youssef    transaction.     In    particular,     the   government   put   into

evidence a recording of a wiretapped phone call in which Abou Raad


                                         - 14 -
told Gaw that he would try to get paperwork to LaFrance without

Michael Devaney, Gaw's immediate supervisor, knowing about it.

The government argues -- and the evidence suggests -- that the

paperwork mentioned in that call was related to effecting the

Youssef "merger," and Gaw does not contend otherwise.

           Nor could Gaw argue that the record did not sufficiently

support that conclusion, given a number of other recorded calls

that the government introduced at trial.          One of those calls was

made the day after the call in which Gaw and Abou Raad spoke about

Abou Raad getting the paperwork to LaFrance.              On that call, Abou

Raad talked to Youssef about making sure that Youssef had all of

the    necessary   equipment    to    perform     state-mandated      vehicle

inspections,    for   which    he    needed    approval     from   LaFrance's

department.     On another of those calls, from about a week later,

Abou Raad and Youssef discussed waiting to get "papers" from the

RMV.     And,   finally,   recorded    phone    calls   introduced    by   the

government support the conclusion that Gaw and Abou Raad had talked

about Youssef's paperwork on three prior occasions within about

two weeks leading up to the call in which Abou Raad and Gaw spoke

about Abou Raad getting "paperwork" to LaFrance on the sly.

           Gaw does contend that he did not know that the merger in

the Youssef transaction was fraudulent.           But even assuming that

such knowledge would be necessary for Gaw to be convicted of aiding

and abetting LaFrance's honest services mail fraud, the jury could


                                      - 15 -
reasonably have concluded that Gaw did know that the merger was

fraudulent.      As we have noted, the government introduced evidence

to show that Gaw knew Abou Raad was trying to get the Youssef

paperwork to LaFrance without Devaney -- Gaw's supervisor --

knowing about it. In the same call that Abou Raad and Gaw discussed

Abou Raad getting paperwork to LaFrance on the sly, moreover, Gaw

told Abou Raad that he had been joking with LaFrance about "merger"

being the "new word" in the RMV vocabulary.         And, as the wiretaps

showed, Gaw even told Youssef to hide Gaw's involvement in the

transaction.      This evidence suffices to support a finding by the

jury that Gaw understood that the merger was fraudulent.              See

United States v. Nivica, 887 F.2d 1110, 1115 (1st Cir. 1989) ("His

attempts to hide the truth, or cast it in a false light, were

competent proof of guilty knowledge.").

            Other record evidence rounds out the picture of Gaw's

knowledge   of    LaFrance's   role.      The   government   introduced   a

recording of a call in which Gaw told Abou Raad that he spoke to

LaFrance about the overall scheme (though with no mention of the

Youssef transaction in particular), and that LaFrance had told Gaw

that "as long as the guy that owned the business, his name is on

the paperwork, they can do any fucking thing they want."             And,

further, the government introduced yet another recording of a call

in which Gaw indicated that he knew of LaFrance's involvement in

the Youssef transaction itself.        In that call, Gaw told Abou Raad


                                       - 16 -
that he should collect the money from Youssef because LaFrance had

just called Gaw and told him to go by Youssef's station and that

once he did, Youssef would be open for business.

             Simply put, there was a great deal of evidence pertaining

to both Gaw's intimate knowledge of the Youssef transaction as a

whole and Gaw's knowledge of LaFrance's involvement in both that

same transaction and the overall sham merger scheme.         In light of

that evidence, the record supports the reasonable inference that

Gaw knew what Gaw does not dispute -- that LaFrance was using his

position with the RMV to further the effort to effect a sham merger

in connection with the Youssef transaction.

             That leaves only the question whether the evidence also

supports the conclusion that Gaw knew LaFrance was performing his

role in the Youssef transaction in return for payment from the

proceeds of the scheme.      But the record shows that the jury could

rationally infer from the evidence that Gaw possessed just such

knowledge.

             The   record   provides    overwhelming   support   for   the

conclusion that Gaw understood that he would himself be paid by

Abou Raad for assisting with the Youssef transaction.        In addition

to the evidence from recorded calls that showed Gaw expected that

he would be paid by Abou Raad for that transaction, the government

also introduced a recording of a wiretapped call that took place




                                       - 17 -
after the Youssef sale was completed in which Gaw and Abou Raad

discussed making money via similar sham mergers going forward.

          Specifically, Abou Raad stated in that call, "We can

make, we can make lot [sic] of money if we . . . have the buyer.

We don't want the buyers, we want the sellers.              That's where we

can make fucking five thousand apiece.              You know what I mean?"

Gaw then responded, "[y]ep," at which point Abou Raad continued,

"So we need the sellers, not buyers we, we don't make much.                    We

need the sellers.       That's where we can control the shit."

          In    light      of   this   evidence,   it   would   hardly   be    an

unreasonable leap for the jury to conclude that Gaw knew that

LaFrance was being similarly paid for his role in the Youssef

transaction as well.        The evidence provided support for a rational

jury finding that Gaw was intimately involved in an effort to

facilitate a sham merger so that he could be paid.               The evidence

also showed that those with whom he spoke in carrying out the

Youssef transaction were performing their role in order to be paid

from the proceeds of the sale.          Furthermore, the evidence supports

the inference that Gaw knew that LaFrance was in on the same

transaction    and   was    providing    the   necessary   approval      of   the

paperwork.     It thus would be quite reasonable for a jury to

conclude that Gaw knew that LaFrance, too, was performing his role

in the Youssef transaction in exchange for money from the proceeds

of the sale -- as, Gaw concedes, LaFrance actually was. See United


                                        - 18 -
States v. Ortiz, 966 F.2d 707, 712 (1st Cir. 1992) (explaining

that "jurors are neither required to divorce themselves from their

common sense nor to abandon the dictates of mature experience" and

that "factfinders may draw reasonable inferences from the evidence

based on shared perceptions and understandings of the habits,

practices, and inclinations of human beings").

                                     E.

           As we have already pointed out, Gaw challenges only one

element of aiding and abetting liability.             He does not argue that

LaFrance did not in fact commit honest services mail fraud.                Nor

does he argue that he did not assist in its commission.              Nor does

he argue that he did not intend to help LaFrance.                    The only

contention Gaw arguably does make is that he lacked the requisite

knowledge of the crime that he assisted LaFrance in committing.

But, as we have shown, the evidence supports the reasonable finding

that Gaw did know that LaFrance was taking money in exchange for

performing official acts to effectuate a fraudulent merger in

furtherance of the Youssef transaction.              See McDonough, 727 F.3d

at 152.   Therefore, the evidence is sufficient for a rational jury

to find "that [Gaw] consciously shared [LaFrance]'s knowledge of

the underlying criminal act."       Negrón-Sostre, 790 F.3d at 311.

           To   be   sure,   much   of    the     evidence   concerning   Gaw's

knowledge of LaFrance's commission of honest services fraud is

circumstantial, rather than direct.             But "[t]he law is long since


                                         - 19 -
settled that the prosecution may prove its case without direct

evidence of a defendant's guilty knowledge so long as the array of

circumstantial evidence possesses sufficient persuasive power."

United States v. O'Brien, 14 F.3d 703, 706 (1st Cir. 1994).

          Therefore,     "taking     the     evidence   and   reasonable

inferences in the light most helpful to the prosecution," United

States v. Munyenyezi, 781 F.3d 532, 536 (1st Cir. 2015), we

conclude that the evidence is sufficient for a rational jury to

have found beyond a reasonable doubt that Gaw aided and abetted

LaFrance's honest services fraud.          Accordingly, Gaw's mail fraud

convictions must be affirmed.

                                   III.

          We next address Gaw's assertion that the District Court

erred in denying his motion for a new trial under Federal Rule of

Criminal Procedure 33.    Gaw first contends that the motion should

have been granted because at trial the District Court improperly

excluded certain evidence that Gaw intended to use to support a

good faith defense. Gaw next argues that the District Court should

have granted him a new trial because the evidence weighed so

heavily against the verdict.

          We "review the [D]istrict [C]ourt's denial of a Rule 33

motion for 'manifest abuse of discretion.'" United States v.

Flores-Rivera, 787 F.3d 1, 15 (1st Cir. 2015) (citing United States

v. González–González, 258 F.3d 16, 20 (1st Cir. 2001)).               We


                                    - 20 -
identify   no   such   abuse,   and   we   thus   reject   each   of   Gaw's

contentions.

                                      A.

           Gaw argues that the District Court erred in refusing to

allow him to introduce into evidence "the RMV's Code of Conduct,

regulations and other state law evidence."         He contends that this

evidence would have supported the conclusion that he believed paid

referrals of buyers and sellers of licenses were lawful and thus

would have supported his contention that he lacked the requisite

intent to have committed the crimes.

           We review such evidentiary decisions by district courts

only for abuse of discretion, United States v. Peake, 804 F.3d 81,

96 (1st Cir. 2015), and we see none here.          Gaw contends that "if

[he] believed that he could make paid referrals to Abou Raad, he

could not simultaneously possess the required willful intent to

violate the statutes under which he was charged."                 But even

assuming that that is the case, Gaw must still show how the code

of conduct that he contends was improperly excluded was relevant

to whether he possessed the requisite criminal intent.

           His brief, however, does not cite to the actual document,

explain what it is, or argue that Gaw even knew about it at the

relevant time, let alone that he actually relied on it in taking




                                      - 21 -
the steps to facilitate the Youssef transaction that he took.3

Cf. Urciuoli, 613 F.3d at 15 ("Urciuoli claims that the class

exception was still relevant to his defense that he (Urciuoli)

acted in good faith because he knew of the class exception . . . ."

(emphasis added)).4   Given that the District Court ruled that Gaw

could admit evidence of state law or RMV codes of conduct so long

as he could show that he had known of them, we cannot see how the

District Court abused its discretion in making the evidentiary




     3 His brief quotes at length from Section 7.01 of the "code
of conduct" that he contends should have been admitted into
evidence: "The Commonwealth seeks to give employees the maximum
freedom possible to engage in outside employment or business
activities consistent with their responsibilities to the
Commonwealth. However, the extremely sensitive mission of the
Commonwealth and its employees necessitates certain restrictions.
Employees may engage in outside employment or business activity
provided such activity is not prohibited by this Code or by any
statute, regulation or departmental order. If employees plan to
engage in outside employment or business activity, they must give
prior written notice to their appointing authority of the planned
employment or activity." It also quotes Section 7.02: "Employees
are generally not required to submit written notice before engaging
in outside activities which are not considered to be employment or
business."

     4 Gaw also contends that the District Court erred by not
"provid[ing]" the jury with what he terms a "state law
explication."  But Gaw did not object to the jury instructions
that the District Court gave, and he makes no developed argument
on appeal as to how the demanding plain error standard that thus
applies could possibly be met. See United States v. Colon, 744
F.3d 752, 757 (1st Cir. 2014). In fact, his briefs do not make
clear what instructions should have been given to the jury that
was not. We thus reject the argument as waived. See Zannino, 895
F.2d at 17.


                                 - 22 -
ruling that it did.        Accordingly, we reject Gaw's evidentiary

challenge to the denial of his new trial motion.

                                     B.

              Gaw also contends that the District Court erred in not

granting him a new trial for an additional reason.              He contends

that the District Court "did not weigh the preponderance and

exercise its discretion in denying the motion for a new trial."

But the record shows otherwise.

              In rejecting the new trial motion, the District Court

wrote: "After careful consideration of the arguments in light of

the   trial    evidence,   I   conclude   that   the   jury   was   correctly

instructed as to the law and its verdict was adequately supported

by evidence introduced at trial."         Moreover, we will overturn the

denial of a motion for a new trial "predicated on the district

court's evaluation of the weight of the evidence," only if it is

"quite clear that the jury has reached a seriously erroneous

result."      United States v. Rivera Rangel, 396 F.3d 476, 486 (1st

Cir. 2005) (internal quotation mark and citation omitted).              That

is simply not the case here.

              Our review of the evidence supporting Gaw's mail fraud

convictions shows that the jury did not reach a seriously erroneous

result.    See id.    And Gaw develops no argument as to why it was

seriously erroneous for the jury to convict him of a Hobbs Act

violation under a fear of economic loss theory of liability. Thus,


                                     - 23 -
as with his sufficiency challenge, Gaw has waived any argument

that he was entitled to a new trial on his Hobbs Act conviction.

                                         IV.

             As should be clear by now, Gaw's final contention --

that his convictions must be vacated pursuant to the doctrine of

cumulative    error      --   cannot    succeed.    For   while   "[i]ndividual

errors, insufficient in themselves to necessitate a new trial, may

in the aggregate have a more debilitating effect,"                United States

v. Sepulveda, 15 F.3d 1161, 1195-96 (1st Cir. 1993), "cumulative-

error analysis is inappropriate when a party complains of the

cumulative effect of non-errors."              United States v. Stokes, 124
F.3d 39, 43 (1st Cir. 1997).           And, for the reasons already given,

that is the situation here.            See United States v. Laureano-Pérez,

797 F.3d 45, 79 (1st Cir. 2015).

                                         V.

             For   the    foregoing      reasons,    Gaw's   convictions    are

affirmed.




                                          - 24 -